Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joseph K. Venier, Reg#:76,838 on 12/23/21.

The application has been amended as follows: 

Amend claims 3, 10, 15 & 20 as follows:

	a.	Per claim 3, lines 1-2, claim 10, lines 1-2 and claim 20, lines 1-2 change “an transport frame” to –a transport frame--.
	b.	Per claim 15, line 4, change “the second distribution framed” to –the second distribution frame--.

Allowable Subject Matter

2.	Claims 1-7, 9-11 and 13-22 are allowable.
	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the system as respectively recited in independent claim(s) 1, 6, & 11 and at least in part, because 	Independent claim 1, recites the limitations: “… a cooling frame having a cooling unit received therein, the cooling frame having a first face and a second face opposite the first face, the cooling frame configured to be secured to the second end of the first support, and the cooling unit being configured to expel a coolant from the first face and the second face; a first distribution frame having a first plurality of support arms extending therefrom, the first distribution frame configured to be coupled to the first face of the cooling frame; and a second distribution frame having a second plurality of support arms extending therefrom, the second distribution frame configured to be coupled to the second face of the cooling frame.”,
	Independent claim 6 recites the limitations: “…a cooling module having a cooling unit received therein, the cooling module having a first face and a second face opposite the first face; a first distribution module having a first plurality of support arms extending therefrom… the first distribution module configured to be coupled to the first face of the cooling module; a second distribution module having a second plurality of support arms extending therefrom… the second distribution module configured to be coupled to the second face of the cooling module; and an extension frame having a first end and a second end opposite the first end, the first end of the extension frame configured to be secured to the first face of the cooling module and the second end of the extension frame configured to be secured to the first distribution module.”, and 
Independent claim 11 recites the limitations: “…a cooling frame secured to the second end of the first support, the cooling frame having a first face and a second face opposite the first face; a cooling unit secured within the cooling frame, the cooling unit configured to receive hot air from the hot air corridor and expel a coolant from the first face and the second face; a first distribution frame coupled to the first face of the cooling frame; and a second distribution frame coupled to the second face of the cooling frame.”
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 6 & 11 are believed to render said claims and all claims depending therefrom (claims 2-5, 7, 9-10 and 13-22) allowable over the prior art references of record, taken alone or in combination. 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A MATEY/Examiner, Art Unit 2835